Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Please confirm the specification meets the requirements of the Budapest treaty.  For example, are all the claimed species commercially available?
It is noted that date plum is also known as Caucasian persimmon and diospyros, semen cassiae is also known as cassia and jue ming zi, and lotus leaf is Nelumbo nucifera.
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 6/9/22 is acknowledged.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising natural components without significantly more. The claim(s) recite(s) a cell culture medium substantially free of cells and may include plant extracts. This judicial exception is not integrated into a practical application because all the components of the claimed composition are natural products. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a composition comprising natural products.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, none of the claimed natural products is markedly changed.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to a composition of natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the components are not markedly changed from what occurs in nature.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/246,977 or 2021/0401908 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '977 are directed to a fermented supernatant of a culture medium where the microorganism is L. salivarius AP-32 or TYCA06 in the form of a food composition or a pharmaceutical composition.  The function of the claimed composition is to treat constipation. The claims of '977 do not require the ferment to be cell free as is presently claimed but as claimed, '977 does not require the cells to be present.
   The present claims include an additional microorganism which is cultured.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/205,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '127 are directed to a pharmaceutical composition that is a fermented product of lactic acid bacteria where the bacteria are Lactobacillus salivarius AP-32 or Bifidobacterium CP-9 or Lactobacillus TYCA06.  Plant extracts may be included as well.  The claims of '127 do not require the ferment to be cell free as is presently claimed but as claimed, '127 does not require the cells to be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CN 111150059 in view of each of Hou and Khoshbakht.
CN 111150059 entitled "A Female Specific Probiotic Composition and Application" machine translation provided, teaches in paragraph 5, a composition from beneficial bacteria as a fermentation functional composition to smooth defecation and adjust intestinal function.  In paragraph 20 the fermented liquid is separated and concentrated.  In paragraph 25 a composition including a probiotic fermented powder with fruit extract to help smooth defecation from Lactobacillus salivarius AP-32 and Bifidobacterium CP-9.
The claims differ from CN 111150059 in that the composition may additionally comprise plant extracts.
Hou (Food & Function) entitled "Origin and Concept of Medicine Food Homology and Its Application in Modern Functional Foods" teaches on page 1731 Jue ming zi, seed of Cassia obtusfuolia L., is used for relaxing the bowel and has a laxative function.  On page 1734 Lotus leaf extract is a traditional Chinese medicine.



Khoshbakht (Genetic Resources and Crop Evolution) entitled "Savadhouh (Iran)—An Evolutionary Centre for Fruit Trees and Shrubs" teaches on page 645 in column 2 first paragraph, Diospyros Lotus or date plum or Caucasian persimmon is used in medicine as a treatment for constipation. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a laxative composition made of cell culture from the claimed Lactobacilli or Bifidobacteria as taught by CN 111150059 and to include plant extracts of cassia and lotus leaf as taught by Hou and date plum extract as taught by Khoshbakht because each of the claimed components are known to be used to treat constipation and promote defecation.  Regarding the feature of the cell culture is substantially free of cells, CN teaches the fermentation culture is separated and the culture medium is then incorporated into the composition.  Regarding the concentrations of the components, the references teach ranges of concentrations and no criticality is seen in the broad ranges claimed.  Employing known components in a composition for their known function with the expected results would have been obvious.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (2021/0275612) teaches treating inflammation.
Yng-Wong (WO 01/22934) teaches plant extracts for treating.
Liu (Basic and Clinical Pharmacology and Toxicology) teaches treating with lactic acid bacteria.
Hsieh (BMJ Open Diabetes Res Care) teaches treating with Lactobacillus AP-32.
Berry Mom (internet download) teaches a probiotic composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655